

116 HR 7283 IH: To amend the Internal Revenue Code of 1986 to provide that certain contributions by government entities are treated as contributions to capital.
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7283IN THE HOUSE OF REPRESENTATIVESJune 18, 2020Mr. Walden (for himself and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide that certain contributions by government entities are treated as contributions to capital.1.Treatment of certain contributions by government entities as contributions to capital(a)In generalSection 118 of the Internal Revenue Code of 1986 is amended—(1)by redesignating subsection (d) as subsection (e); and(2)by striking subsections (b) and (c) and inserting the following:(b)Contributions in aid of construction, etcFor purposes of subsection (a), except as provided in subsection (c), the term contribution to the capital of the taxpayer does not include any contribution in aid of construction or any other contribution as a customer or potential customer.(c)Special rules for water and sewerage disposal utilities(1)General ruleFor purposes of this section, the term contribution to the capital of the taxpayer includes any amount of money or other property received from any person (whether or not a shareholder) by a regulated public utility which provides water or sewerage disposal services if—(A)such amount is a contribution in aid of construction,(B)in the case of contribution of property other than water or sewerage disposal facilities, such amount meets the requirements of the expenditure rule of paragraph (2), and(C)such amount (or any property acquired or constructed with such amount) is not included in the taxpayer's rate base for ratemaking purposes.(2)Expenditure ruleAn amount meets the requirements of this paragraph if—(A)an amount equal to such amount is expended for the acquisition or construction of tangible property described in section 1231(b)—(i)which is the property for which the contribution was made or is of the same type as such property, and(ii)which is used predominantly in the trade or business of furnishing water or sewerage disposal services,(B)the expenditure referred to in subparagraph (A) occurs before the end of the second taxable year after the year in which such amount was received, and(C)accurate records are kept of the amounts contributed and expenditures made, the expenditures to which contributions are allocated, and the year in which the contributions and expenditures are received and made.(3)DefinitionsFor purposes of this subsection—(A)Contribution in aid of constructionThe term contribution in aid of construction shall be defined by regulations prescribed by the Secretary, except that such term shall not include amounts paid as service charges for starting or stopping services.(B)PredominantlyThe term predominantly means 80 percent or more.(C)Regulated public utilityThe term regulated public utility has the meaning given such term by section 7701(a)(33), except that such term shall not include any utility which is not required to provide water or sewerage disposal services to members of the general public in its service area.(4)Disallowance of deductions and credits; adjusted basisNotwithstanding any other provision of this subtitle, no deduction or credit shall be allowed for, or by reason of, any expenditure which constitutes a contribution in aid of construction to which this subsection applies. The adjusted basis of any property acquired with contributions in aid of construction to which this subsection applies shall be zero.(d)Statute of limitationsIf the taxpayer for any taxable year treats an amount as a contribution to the capital of the taxpayer described in subsection (c), then—(1)the statutory period for the assessment of any deficiency attributable to any part of such amount shall not expire before the expiration of 3 years from the date the Secretary is notified by the taxpayer (in such manner as the Secretary may prescribe) of—(A)the amount of the expenditure referred to in subparagraph (A) of subsection (c)(2),(B)the taxpayer's intention not to make the expenditures referred to in such subparagraph, or(C)a failure to make such expenditure within the period described in subparagraph (B) of subsection (c)(2), and(2)such deficiency may be assessed before the expiration of such 3-year period notwithstanding the provisions of any other law or rule of law which would otherwise prevent such assessment..(b)Effective dateThe amendments made by this section shall apply to contributions made after December 22, 2017.